DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-45 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Response to Arguments and Amendment
Applicant has cancelled all previous claims and added new claims 21-45.
Therefore all previous rejection has been withdrawn.

Claim Objections
Claims 22-30, 32-40,  are objected to because of the following informalities:  Claims 22-30 are dependent on a cancelled claim (1).  Appropriate correction is required.  Examiner will assumed that claims 22-30 dependent on claim 21, 32-40 dependent on claim 31, and  42-44 dependent on claim 42.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 23, 30-31, 33, 40-41, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (“APA”) in view of Chen et al. US Pub. No. 2019/0340146 (“Chen”).
Regarding claim 21, APA teaches a method for effecting power changes in a computer system including a host coupled to Peripheral Component Interconnect Express (PCIe) device via a PCIe link, comprising:
storing, on the PCIe device, one or more data structures containing low-power state capability information mapping one or more fine-grained low-power states for each of at least one of an L0s, L1, L1.1, and L1.2 PCIe-define lower-power state.
[0002] Under the foregoing PCI Express Specifications, there are only a few low-power states defined, namely L0s, L1 (including L1 substates), L2, and L3. In contrast, many of the current advanced client/enterprise storage systems may support finer power-saving state granularity than this limited set of low-power states. For example, some of today's PCIe devices may be equipped with advanced digital or mixed-signal processing logic (e.g., SERDES) that can provide two to three sub-power-states for each “coarse” low-power state defined in the PCIe Specification. However, since the PCIe functionality defined in a host follows the PCIe Specification(s), the host will not be able to leverage those devices' sub-power-state features efficiently for more optimized power and performance trade-off within a certain PCIe-defined low-power states.

configuring, though use of the low-power state capability information, a block or component on the PCIe device to enter low-power states associated with the PCIe-defined low-power state when the PCIe device detects a power-change event or receives a command to enter associated PCIe-defined low-power state.
[0003] In a system interconnected by a PCIe hierarchy, most of the communication between devices depends on the readiness of the PCIe physical link (in the L0 state). Generally, once the link is settled in certain PCIe-defined non-L0 low-power states, the time needed to exit low-power state and enter L0 state for the next communication is substantially fixed. Although certain devices enabled with both L0s and L1 can choose to migrate from the L0s state to the L1 state, due to the lack of system-level context, this device-arbitrary migration may impact system performance from time to time.

APA does not teach the PCIe device to enter a fine-grained low-power state instead of an associated PCIe-define low-power state mapped to the fine-grained low-power state when the PCIe device detects a power-change event.
Chen teaches an apparatus, such as a re-driver, can include a receiver port coupled to a first link partner across a first link, a transmitter port coupled to a second link partner across a second link, and a power management (PM) controller implemented in hardware. The PM controller can detect a PM control signal, determine a PM state for the apparatus based on the PM control signal, and cause the apparatus to enter the PM state.  The apparatus included a data structures containing low-power state capability information mapping one or more Rdr low-power states for each of at least one of an L0s, L1, L1.1, and L1.2 PCIe-define lower-power state.  Specifically, Chen teaches configuring, through use the low-power state capability information, an block or component on the apparatus to enter a Rdr low-power state instead of an associated PCIe-define low-power state mapped to the Rdr low-power state when the PCIe device detects a power-change event [see Table 2 below].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[0060] The power management scheme for re-driver devices described herein allows re-drivers to manage (or self-manage) the power consumption. This power management scheme is achieved by determining or inferring a protocol link state and setting the re-driver to a corresponding power state. Therefore, the re-driver power management techniques described herein can save the platform power without sacrificing latency requirements. PCIe re-drivers are used herein as an example. In some embodiments, three signals can be used to infer the PCIe link state.

[0062] The re-driver power management scheme described herein involves mapping re-driver power states to existing link states defined in the PCIe protocol (PCIe is, again, used here as an example, and other interconnect protocol power management states can also be mapped in a similar fashion). An example PCIe re-driver power management scheme is illustrated by the mapping shown in Table 2.

[0066] The mapped re-driver power mode and operation conditions are defined in second and third columns of Table 2, respectively. In this example, three control signals are used to infer the PCIe link state and control the transitions between different re-driver power modes. These signals and their status at each power mode are defined in the last three columns of Table 2, including Electrical Idle (EI) detection, clock request (CLKREQ#), and detection of the transmitter common mode voltage (Vtx_cm) of a link partner.
[Read further Para. 0065-0072]

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of APA with apparatus to enter a device defined low-power state instead of an associated PCIe-define low-power state mapped to the device defined low-power state when the PCIe device detects a power-change event of Chen.  The motivation for doing so would has been to reduce power consumption by provide the PCIe device of APA the ability to utilize its defined low-power state instead of the PCIe-define low-power state. 
Regarding claim 23, Chen teaches the one or more data structures includes a low- power state capability table structure having a first column storing PCIe-defined low-power states, a second column storing fine-grained low-power states, and one of more additional columns storing parameters relating to each fine-grained low-power state [see TABLE 2].
Regarding claim 30, Chen teaches exchanging information between the host and the PCIe device using Vendor Defined Messages (VDMs) configured in accordance with a PCIe specification, or using Vendor-Specific Extended Capability (VSEC) transaction layer packets (TLPs) configured in accordance with a PCIe specification, and wherein the method is compliant with the PCIe specification [0107 - a responsibility of the data link layer 810 is providing a reliable mechanism for exchanging Transaction Layer Packets (TLPs) between two components a link. One side of the Data Link Layer 810 accepts TLPs assembled by the Transaction Layer 805, applies packet sequence identifier 811, i.e.].

Regarding claim 31, APA teaches a system comprising:
a host interconnected to a memory controller [For any processing unit], a PCIe controller [For host connected to a PCIe device];
system memory, operatively coupled to the memory controller;
instructions, to execute on the host; and 
a PCIe device, including,
	one or more data structure containing low-power state capability information mapping one or more fine-grained low-power states for each of at least one of an L0s, L1, L1.1, and L1.2 PCIe-defined low-power state; and
embedded logic [For any storage device];
[0001] Peripheral Component Interconnect Express, also known as PCI Express or PCIe is a high-speed serial interconnect that is widely used in today's computers and servers. PCI Express has evolved over several generations, with the third generation of PCI Express (also referred to as Gen 3) currently being the most common, and the fourth generation (Gen 4) and fifth generation (Gen 5) being recently introduced. The PCI Express 3.0 Base Specification, revision 3.0 was published by PCI-SIG® in November 2010. The PCI Express 3.1 Specification, was released in November 2014. PCI Express 4.0 was announced in June 2017 by PCI-SIG®. The most-recent version, PCI Express Base Specification Revision 5.0, Version 1.0 was released on May 28, 2019.

[0002] Under the foregoing PCI Express Specifications, there are only a few low-power states defined, namely L0s, L1 (including L1 substates), L2, and L3. In contrast, many of the current advanced client/enterprise storage systems may support finer power-saving state granularity than this limited set of low-power states. For example, some of today's PCIe devices may be equipped with advanced digital or mixed-signal processing logic (e.g., SERDES) that can provide two to three sub-power-states for each “coarse” low-power state defined in the PCIe Specification. However, since the PCIe functionality defined in a host follows the PCIe Specification(s), the host will not be able to leverage those devices' sub-power-state features efficiently for more optimized power and performance trade-off within a certain PCIe-defined low-power states.

wherein execute of the instructions on the host and embedded logic enable the system to,
configure, through use of the low-power state capability information, a block or component of the PCIe device to enter low-power state associated with PCIe-defined low-power state when the PCIe device detects a power change event or receives a command to enter the associated PCIe-defined low-power state.
[0003] In a system interconnected by a PCIe hierarchy, most of the communication between devices depends on the readiness of the PCIe physical link (in the L0 state). Generally, once the link is settled in certain PCIe-defined non-L0 low-power states, the time needed to exit low-power state and enter L0 state for the next communication is substantially fixed. Although certain devices enabled with both L0s and L1 can choose to migrate from the L0s state to the L1 state, due to the lack of system-level context, this device-arbitrary migration may impact system performance from time to time. For example, if L0s exiting is needed for newly scheduled transportation immediately after the device chooses to enter the L1 state from the L0s state, more time would be needed to establish L0 from L1 exiting compared with an L0s->L0 state transition.

APA does not teaches the PCIe device to enter a fine-grained low-power state instead of an associated PCIe-define low-power state mapped to the fine-grained low-power state when the PCIe device detects a power-change event.
Chen teaches a system comprising a system on Chip (SoC) host [100 of fig. 1 or 705+715 of fig. 7] including a plurality of processor cores interconnected to a memory controller [see Para. 0032], a Peripheral Interconnect Express root controller [see fig. 7-8] and at least one PCIe root port [see fig. 2 and Para. 0038];
system memory [175 system memory], operatively coupled to the memory controller;
instruction, to execute on the SoC host; and
[0021] Referring to FIG. 1, an embodiment of a block diagram for a computing system including a multicore processor is depicted. Processor 100 includes any processor or processing device, such as a microprocessor, an embedded processor, a digital signal processor (DSP), a network processor, a handheld processor, an application processor, a co-processor, a system on a chip (SOC), or other device to execute code. Processor 100, in one embodiment, includes at least two cores—core 101 and 102, which may include asymmetric cores or symmetric cores (the illustrated embodiment).

[0032] In the depicted configuration, processor 100 also includes on-chip interface module 110. Historically, a memory controller, which is described in more detail below, has been included in a computing system external to processor 100. In this scenario, on-chip interface 110 is to communicate with devices external to processor 100, such as system memory 175, a chipset (often including a memory controller hub to connect to memory 175 and an I/O controller hub to connect peripheral devices), a memory controller hub, a northbridge, or other integrated circuit. And in this scenario, bus 105 may include any known interconnect, such as multi-drop bus, a point-to-point interconnect, a serial interconnect, a parallel bus, a coherent (e.g. cache coherent) bus, a layered protocol architecture, a differential bus, and a GTL bus.

[0090] In one embodiment, controller hub 715 is a root hub, root complex, or root controller in a Peripheral Component Interconnect Express (PCIe or PCIE) interconnection hierarchy. Examples of controller hub 715 include a chipset, a memory controller hub (MCH), a northbridge, an interconnect controller hub (ICH) a southbridge, and a root port controller/hub. Often the term chipset refers to two physically separate controller hubs, i.e. a memory controller hub (MCH) coupled to an interconnect controller hub (ICH). Note that current systems often include the MCH integrated with processor 705, while controller 715 is to communicate with I/O devices, in a similar manner as described below. In some embodiments, peer-to-peer routing is optionally supported through root complex 715.

a device [a re-driver - see Fig. 2 and 552 of fig. 5A], including 
a PCIe port coupled to a PCI root port via a PCIe link; 
[0038] FIG. 2A is a schematic and timing diagram illustrating a sample topology 200 with two re-timers 204 and 206 between an upstream component downstream port 202 and a downstream component upstream port 208 in accordance with embodiments of the present disclosure. The upstream component downstream port 202 can be a port for a PCIe-based device, such as a CPU or other device capable of generating a data packet and transmitting the data packet across a data Link compliant with the PCIe protocol. The downstream component upstream port 208 can be a port for a peripheral component that can receive a data packet from a Link compliant with the PCIe protocol. It is understood that the upstream component downstream port 202 and the downstream component upstream port 208 can transmit and receive data packets across PCIe Link(s), illustrated as PCIe Link 210a-c.

a data structures containing low-power state capability information mapping one or more Rdr low-power states for each of at least one of an L0s, L1, L1.1, and L1.2 PCIe-define lower-power state and embedded logic.   
Specifically, Chen teaches wherein  execution of the instruction on the embedded logic enable the system to configure, through use the low-power state capability information, a block or component on the apparatus to enter a Rdr low-power state instead of an associated PCIe-define low-power state mapped to the Rdr low-power state when the PCIe device detects a power-change event [see Table 2 and discussion in claim 21].
Regarding claim 33 (to the system of claim 31), see discussion in claim 23.
Regarding claim 40, see claim 30.

Regarding claim 41, APA teaches a Peripheral Component Interconnect Express (PCIe) device [par. 0002 of  Applicant Specification], comprising:
a PCIe port; 
one or more data structures containing low-power state capability information mapping one or more fine-grained low-power states for each of at least one of an L0s, L1, L1.1, and L1.2 PCIe-defined low-power state; and
embedded logic [inherent for PCIe device];
wherein the PCIe device is configured to be coupled to a host via a PCIe link coupled between the host and the PCIe Port, and wherein the embedded logic is configured to,
configure, though use of the low power state capability information, a block or component of the PCIe device to enter a PCIe-defined lower-power state when the block or component of PCIe device detects a power-change event that signals the block or component to enter the PCIe-defined low-power state or component to enter the PCIe-defined low-power state or see Background Information of applicant’s specification].
APA does not teach the PCIe device comprising a PCIe port configured to implement a PCIe stack including a physical layer (PHY), link layer, and transaction layer, the physical layer implement in a PHY block  and a block or component on the PCIe device to enter a fine-grained low-power state instead of an associated PCIe-defined low-power state mapped to the fine-grained low-power state when the block or component or PCIe device detects a power-change event that signals the block or component to enter the PCIe-defined low-power state.
Chen teaches a PCIe device (re-driver) comprising:
a PCIe port configured to implement a PCIe stack including a physical layer (PHY), link layer, and transaction layer, the physical layer implement in a PHY block [see Fig. 8 and Para. 0094-0095];
one or more Rdr low power states for each of least one of an L0s, L1, L1.1, and L1.2 PCI-defined low-power state; and 
an embedded logic; 
wherein the PCIe device is configured to be coupled to a host [360] via a PCIe link [see Fig. 3A] coupled between the host and the PCIe port [see Fig. 3B], and
[0057] Base board 360 can support a connector 380 that can electrically and physically couple an add-in card (AIC) 370 to base board 360. The AIC 370 can support electrical components, such as a downstream component (DSC) 356, which can be similar to DSC 306 above. The DSC 356 can be electrically coupled to USC 352 via card linking 372, through the connector 380 and through board linking 362. In embodiments, re-driver 354 can reside between, and be electrically coupled to, the USC 352 and DSC 356. In the embodiment of system 350 shown in FIG. 3B, re-driver 354 resides on the base board 360. In other embodiments, a re-driver can reside on the AIC 370.

[0060] The power management scheme for re-driver devices described herein allows re-drivers to manage (or self-manage) the power consumption. This power management scheme is achieved by determining or inferring a protocol link state and setting the re-driver to a corresponding power state. Therefore, the re-driver power management techniques described herein can save the platform power without sacrificing latency requirements. PCIe re-drivers are used herein as an example. In some embodiments, three signals can be used to infer the PCIe link state.

[0072] In this example, three control signals are used to infer the PCIe link state and control the transitions between different re-driver power modes. These signals and their status at each power mode are defined in the last three columns of Table 2, including “electrical Idle” detection, clock request (CLKREQ#), and detection of the transmitter common mode voltage (Vtx_cm) of a link partner.

Specifically, Chen teaches wherein the embedded logic is configured to, configure, through use of the low-power state capability information, a block or component on the PCIe device to enter a Rdr low-power state instead of an associated PCIe-defined low-power state mapped to the Rdr low-power state when the block or component or PCIe device detects a power-change event that signals the block or component to enter the PCIe-defined low-power state [see TABLE 2, and Fig. 2, 4-6] .
[0082] The above disclosure provides power mode control and implementations for PCIe-based re-drivers. Other protocol implementations for re-driver power management control are also contemplated.

[0087] One interconnect fabric architecture includes the Peripheral Component Interconnect (PCI) Express (PCIe) architecture. A goal of PCIe is to enable components and devices from different vendors to inter-operate in an open architecture, spanning multiple market segments; Clients (Desktops and Mobile), Servers (Standard and Enterprise), and Embedded and Communication devices. PCI Express is a high performance, general purpose I/O interconnect defined for a wide variety of future computing and communication platforms.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the PCIe device of APA with the features discussed above of Chen.  The motivation for doing so would has been to reduce power consumption by provide the PCIe device of APA the ability to utilize its defined low-power state instead of the PCIe-define low-power state.
Regarding claim 45, APA in view of Chen teach the block or component on the PCIe device configured to enter the fine-grained low-power state instead of the associated PCIe-defined low- power state mapped to the fine-grained low-power state is the PHY block [see discussion in claim 21].

Claim(s)  26, 36  is/are rejected under 35 U.S.C. 103 as being unpatentable over APA/Chen as applied to claim 21 or 31 above, and further in view of Solomon U.S. Patent No. 5,925,135.
Regarding claim 26, APA/Chen does not teach generating, at the host, a low-power configuration read request to read low-power configuration information from the low-power state capability table structure; sending the low-power configuration read request over the PCIe link to the PCIe device; reading, at the PCIe device, low-power configuration information from the low-power state capability table structure; returning the low-power configuration information that is read via a response that is sent from the PCIe device over the PCIe link to the host; and creating or updating a data structure on the host containing low-power configuration information.
Solomon teaches another invention relates to power control management in computer systems.  Specifically, Solomon teaches generating, at the host [210 fig. 2], a low-power configuration read request [discover] to read low-power configuration information from the low-power state capability table structure; sending the low-power configuration read request over the PCI link to the PCI device [240]; reading, at the PCI device, low-power configuration information from the low-power state capability table structure; returning the low-power configuration information that is read via a response that is sent from the PCI device over the PCI link to the host; and creating or updating a data structure on the host containing low-power configuration information.
(16) Block 230 represents a bus driver 230 of the computer system 100. The bus driver 230 manages interfaces that are native to the first I/O bus 120 and the second I/O bus 130. The bus driver 230 discovers the identity of the I/O functions connected on the first I/O bus 120 and the second I/O bus 130, and the requirements of the functions. After a device driver regulates a function to the condition required by a targeted power management state, the device driver informs the power management policy manager 220 that the function has been regulated to the targeted power management state. The power management policy manager 220 then instructs the bus driver 230 to write a value in a storage space corresponding to the function that indicates that the function is in the targeted power management state. The value indicating the power management state of a function may be read by the power management policy manager 220 to determine a power management state of an originating device function.

(17) The present invention provides a method for managing power to functions in I/O devices and bus bridges, and buses in a computer system. The power management policy manager 220 may utilize information in the operating system 210 regarding the activities and anticipated activities of any function in the computer system. This allows the power management policy manager 220 to develop a strategy for power management that is inclusive of all functions in the computer system, not one that is just based on a select group of I/O devices or functions. Thus, add on I/O devices with new functions that are connected to a computer system will be recognized by the power management policy manager 220 as will their special power management requirements. Having access to the activities and anticipated activities of functions in a computer system allows the power management policy manager 220 to accurately determine when a specific function needs to be active and when the function may be inactive. This allows the power management policy manager 220 to develop an aggressive power management strategy that increases power savings without interfering with the performance of the computer system 100.
 
(18) In a preferred embodiment of the present invention, the power management policy manager 220 supports five power management states for functions in the computer system 100. The five power management states are D0, D1, D2, D3.sub.hot and D3.sub.cold, where the states are listed in the order where D0 is the most active state and D3.sub.cold is the least active state. [Col. 5 line 61 to Col. 6 line 39]

(20) According to a preferred embodiment of the present invention where computer system components 111, 121-123, and 131-133 are PCI components, the functions in the computer system 100 communicate their power management capabilities via a standard PCI configuration space header located in the storage spaces 150-156 (shown in FIG. 1) corresponding to each function, respectively. FIG. 4 is a block diagram illustrating a standard PCI configuration space configured to support the power management according to an embodiment of the present invention. A bit in the PCI status register 410 indicates the presence or absence of a capabilities list. When a capabilities list is present, the capabilities pointer 420 includes an address that points to a linked list of registers in the storage space. The bus driver 230 (shown in FIG. 2) traverses this list to determine whether the function supports power management. According to one embodiment, a first register in the linked list includes a first field that stores a first value that defines a set of power management states that the function supports. A second register linked to the list includes a second field that stores a value that indicates whether power management in the function is enabled. A third register linked to the list includes a third field that stores a third value that indicates a power management state that the function is in. It should be appreciated that the computer system components 111, 121-123, and 131-133 may communicate their power management capabilities, settings, and states using any known technique. [Col. 7 lines 10-38]

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of APA/Chen with the features discussed above of Solomon.  The motivation for doing so would has been to enable the host the ability to control the power saving function of a PCI device according to the device’s defined power saving capabilities. Thus further reduce power consumption. 
Regarding claims 36, see claim 26.

Allowable Subject Matter
Claims 22, 24-25, 27-29, 32, 34-35, 37-39, 42, 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (assumption – 22 dependent on claim 21; 24-25, 27-29 dependent on claims 21 and 23; 32 on claim 31, 34-35, 37-39 on claim 31, claims 42, 43-44 on claim 41).
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 22, 24-25, 27-29, 32, 34-35, 37-39, 42, 43-44 are considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of subject matter specified in the dependent claim(s).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2019/0064909 to Bito teaches An electronic device is connectable with a host via a serial interface including a link configured with a plurality of lanes, each of which includes a differential signal wire pair for transmission and a differential signal wire pair for reception. The electronic device includes a plurality of transmitter circuits that respectively transmit data via the differential signal wire pair for transmission of each of the corresponding lanes, a plurality of receiver circuits that respectively receive data via the differential signal wire pair for reception of each of the corresponding lanes, and a control circuit. The control circuit causes a state of the electronic device to transition from a normal operation state to a state in which the plurality of transmitter circuits are maintained in an active state and the plurality of receiver circuits are in an inactive state except for one receiver circuit corresponding to one of the lanes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115